DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive.  On pages 10-12, Applicant argues that Mahmoud fails to explicitly disclose or suggest the limitations of cancelled claim 12, which have been incorporated into the independent claims because “merely disclosing “cognitive state data” does not teach or suggest:
verifying use of the first vehicle for the first user based on: 
a contextually aware vehicle criteria including at least one of: a geo- fence, a condition of the first vehicle, a road condition, a time of day, a location of the first vehicle, a connection state of the first vehicle, or one or more nearby devices, and 
a contextually aware user criteria including at least one of: a state of the first user, one or more user restriction rules, or a number of occupants within the first vehicle;
(emphasis added), as claimed by applicant, in particular of the context of the claim where "in response to a valid response to the verification, enabling operation of the first vehicle by the first user" (emphasis added), as claimed by applicant.
Examiner however, respectfully disagrees.  First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Second, Mahmoud does indeed disclose a contextually aware user criteria including at least one of: a state of the first user, one or more user restriction rules, or a number of occupants within the first vehicle within the context of the claim where “in response to a valid response to the verification enabling operation of the first vehicle by the first user, see paragraph [0035], which discloses:
cognitive state data can include image data, facial data, audio data, voice data, speech data, non-speech vocalizations, physiological data, etc. The analysis of the cognitive state data for the vehicle occupant can be used to manipulate the vehicle. The vehicle manipulation can be provided to authorize a person to access or operate a vehicle” (emphasis added).  Therefore, it is considered that Mahmoud discloses verifying (i.e., authorizing) use of a vehicle based on contextually aware user criteria (i.e., cognitive state data) , in particular of the context of the claim where "in response to a valid response to the verification, enabling operation of the first vehicle by the first user", as claimed by applicant and it would have been obvious to modify Gong with the teachings of Mahmoud for the reasons set forth in the rejection of claim 12 in the previous Office action and in the rejections that follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gong U.S. Patent Application Publication No. 2019/0263415 in view of Rivard et al. U.S. Patent Application Publication No. 2018/0063409 (hereinafter Rivard ‘409) and further in view of Mahmoud et al. U.S. Patent Application Publication No. 2019/0197330 (hereinafter Mahmoud)
Regarding claim 1, Gong discloses a device comprising a non-transitory memory storing instructions; and one or more processors in communication with the non-transitory memory, wherein the one or more processors execute the instructions to: authenticate a first user by: receiving at least one first image based on a first set of sampling parameters (i.e., lighting samples); identifying at least one face associated with the at least one first image; and determining that the at least one face is an authorized user; based on the authentication, permit the first user to access a first vehicle; verify use of the first vehicle for the first user based on a contextually aware vehicle criteria including at least one of: a geo- 
Rivard ‘409 discloses an image capturing device receives an image based on a set of sampling parameters being at least two of exposure time, exposure sensitivity, and focus information (paragraphs [0153-0154]).  It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate receiving an image based on a set of sampling parameters being at least two of exposure time, exposure sensitivity, and focus information since doing so would improve the image quality by reducing shake and achieving balanced exposure.
Mahmoud discloses a system for determining contextually aware state of the first user (i.e., cognitive state) for the purpose of configuring the vehicle based on user preferences (paragraph 35).  It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate determining user conditions into the device of Gong as modified by Rivard ‘409 since doing so would enable use of the vehicle based on a condition that the user is in a safe cognitive state for safely operating the vehicle.
	Regarding claim 2, Gong discloses a device wherein the at least one face is identified by creating a face model (first image), and comparing the face model to a database (215/452) of authorized face models (paragraph 58).

Regarding claim 13, Gong discloses a device wherein the first user is further authenticated by using a card emulation mode of a secondary device (i.e., remote key fob) associated with the first user, the secondary device in communication with the first vehicle using near-field communication (NFC) (paragraph 61).
Regarding claims 17 and 18, Gong as modified by Rivard ‘409 discloses a device comprising all the limitations of claim 1 as discussed above, but fails to explicitly disclose wherein the operation of the first vehicle is enabled with at least restriction based on a combination of all occupant profiles of the occupants, the at least one restriction including at least one of a time restriction, a speed limit restriction, a route restriction, a location restriction, or a driver restriction.
Mahmoud discloses a system wherein operation of the first vehicle is enabled with at least restriction based on a combination of all occupant profiles of the occupants (i.e., combined cognitive metric), the at least one restriction including a route restriction (paragraph 48).  It would have been obvious to one having ordinary skill in the art at the time of filing to enabling operation of the vehicle with at least restriction based on a combination of all occupant profiles of the occupants, the at least one restriction including at least one of a time restriction, a speed limit restriction, a route restriction, a location restriction, or a driver restriction into the device of Gong as modified by Rivard ‘409 since doing so would enable configuration of the vehicle to travel on a route best suited to all passenger’s cognitive states.
Regarding claim 19, method claim 19 is drawn to the method of using the corresponding apparatus claimed in claims 1.  Therefore method claim 19 corresponds to apparatus claim 1 and is rejected for the same reasons of anticipation as used above.
.  
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gong as modified by Rivard ‘409 and Mahmoud and further in view of Rivard et al. U.S. Patent Application Publication No. 2019/0108387 (hereinafter Rivard ‘387).
Regarding claim 4, Gong as modified by Rivard ‘409 and Mahmoud discloses a device comprising all the limitations of claim 1 as discussed above, but fails to explicitly disclose wherein the first user is further authenticated by receiving at least one second image based on a second set of sampling parameters, and blending the at least one first image and the at least one second image to form a blended image.
Rivard ‘387 discloses a device for capturing an image of a face by receiving images based on sampling parameters, and blending said images to form a blended image (paragraph 65).  It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate forming a blended image into the device of Gong as modified by Rivard ‘409 and Mahmoud since doing so would yield a high dynamic range image of a face for enabling enhanced facial recognition.
Regarding claim 5, Gong as modified by Rivard ‘409 and Mahmoud fails to explicitly disclose authenticating a first user by aligning the at least one first image with the at least one second image.
Rivard ‘387 discloses a device for capturing an image of a face by blending and aligning images (paragraph 59).  It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate aligning images into the device of Gong since doing so would yield a high dynamic range image of a face for enabling enhanced facial recognition.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gong as modified by Rivard ‘409 and Mahmoud and further in view of Rivard et al. U.S. Patent Application Publication No. 2016/0142610 (hereinafter Rivard ‘610).
Regarding claim 6, Gong as modified by Rivard ‘409 and Mahmoud discloses a device comprising all the limitations of claim 1 as discussed above, but fails to explicitly disclose wherein the first set of sampling parameters relate to an ambient exposure, and the one or more processors execute the instructions to receive at least one second image based on a second set of sampling parameters, the second set of sampling parameters relating to a strobe exposure.
Rivard ‘610 discloses a device for capturing an image by selecting images based on an ambient exposure and a strobe exposure (paragraph 98).  It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate relating sampling parameters of first and second images to ambient exposure and strobe exposure respectively into the device of Gong as modified by Rivard ‘409 since doing so would yield a high dynamic range image of a face for enabling enhanced facial recognition.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gong as modified by Rivard ‘409 and Mahmoud and further in view of Rivard et al. U.S. Patent Application Publication No. 2015/0229898 (hereinafter Rivard ‘898).
Regarding claim 7, Gong as modified by Rivard ‘409 and Mahmoud discloses a device comprising all the limitations of claim 1 as discussed above, but fails to explicitly disclose wherein the first set of sampling parameters include exposure coordinates.
Rivard ‘610 discloses a device for capturing an image by selecting images based on an ambient exposure and a strobe exposure (paragraph 235).  It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate including exposure coordinates as sampling parameters for the purpose of capturing high dynamic range images into the device of Gong as modified by Rivard ‘409 since doing so would enable enabling enhanced facial recognition.
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gong as modified by Rivard ‘409 and Mahmoud and further in view of Breed U.S. Patent Application Publication No. 2007/0280505.
Regarding claim 8, Gong discloses a device comprising all the limitations of claim 1 as discussed above, but fails to explicitly disclose wherein the first user is further authenticated by receiving an audio input, the audio input compared against an audio signature of authorized users.
Breed discloses a system for authenticating users of a vehicle wherein users are authenticated by receiving an audio input, the audio input compared against an audio signature of authorized users (paragraph 232).
It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate authentication by receiving an audio input, the audio input compared against an audio signature of authorized users into the device of Gong as modified by Rivard ‘409 and Mahmoud since doing so would provide enhanced vehicle security by implementing two-factor authentication by adding audio signature authentication or by providing audio signature authentication if facial authentication has failed.
Claim 14 has limitations similar to those treated in the above rejections, and are met by the references as discussed above.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gong as modified by Rivard ‘409 and Mahmoud and further in view of Trelin U.S. Patent Application Publication No. 2019/0031145.
Regarding claim 9, Gong as modified by Rivard ‘409 and Mahmoud discloses a device comprising all the limitations of claim 1 as discussed above, but fails to explicitly disclose wherein the first user is further authenticated by receiving an iris scan, the iris scan compared against an iris scans of authorized users.

It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate authentication by receiving an iris scan, the iris scan input compared against iris scans of authorized users into the device of Gong as modified by Rivard ‘409 and Mahmoud since doing so would provide enhanced vehicle security by implementing two-factor authentication by adding iris scan authentication or by providing iris scan authentication if facial authentication has failed.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gong as modified by Rivard ‘409 and Mahmoud and further in view of Rivard et al. U.S. Patent Application Publication No. 2019/0222807 (hereinafter Rivard ‘807).
Regarding claim 10, Gong as modified by Rivard ‘409 and Mahmoud discloses a device comprising all the limitations of claim 1 as discussed above, including identifying a face using a face model, but fails to explicitly disclose the face model including an image depth map, an image surface texture map, an audio map, and a correlation map.
Rivard ‘807 discloses a device for capturing an image by using an image depth map, an image surface texture map, an audio map, and a correlation map (paragraphs 34 and 41).  It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate a face model including an image depth map, an image surface texture map, an audio map, and a correlation map for the purpose of capturing high dynamic range images into the device of Gong as modified by Rivard ‘409 and Mahmoud since doing so would enable enabling enhanced facial recognition.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gong as modified by Rivard ‘409 and Mahmoud and Rivard ‘807 and further in view of Myers et al. U.S. Patent Application Publication No. 2018/0074495 (hereinafter Myers).

Myers discloses a system comprising sensors for detecting audio associated with phonetics, intonations, and/or emotions (i.e., speech) for determining whether a user has slurred speech (paragraph 44).  It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate a correlation map matching up audio associated with phonetics, intonations, and/or emotions, with one or more face data points since doing so would allow determination of whether an authorized user of a vehicle is impaired, thereby enabling the system to restrict operation of a vehicle if the user is incapable of safely operating said vehicle.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gong as modified by Rivard ‘409 and Mahmoud and further in view of White et al. U.S. Patent Application Publication No. 2007/0200663 (hereinafter White).
Regarding claims 15 and 16, Gong as modified by Rivard ‘409 and Mahmoud discloses a device comprising all the limitations of claim 1 as discussed above, but fails to explicitly disclose wherein the one or more processors execute the instructions to determine that the first vehicle is being operated in a non-compliant manner, and in response, provide a report to a second user, wherein the non-compliant manner is overridden based on feedback from the second user in response to the report.
White discloses a system that determines whether a vehicle is being operated in a non-compliant manner, and in response, provide a report to a second user (i.e., police officer), wherein the non-compliant manner is overridden based on feedback from the second user (via an override code) in response to the report (paragraph 116).  It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate determining that the first vehicle is being operated in a non-compliant manner, and in .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        February 24, 2022